Citation Nr: 1446175	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to service connection for a chronic disability productive of balance problems, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

 5.  Entitlement to service connection for disability of the bilateral lower extremities, to include as secondary to service-connected disability.

 6.  Entitlement to service connection for disability of the bilateral upper extremities, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2008 and July 2009 rating decisions of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In the May 2008 decision, the RO denied the Veteran's service connection claims for PTSD, hypertension, and stomach disorder, as relevant.  In January 2009, less than a year following the May 2008 denial, the Veteran filed a statement asking to reopen his claims for PTSD, hypertension, and gastrointestinal esophageal reflux disease (GERD), as relevant.  Also within a year following the May 2008 denial, VA contacted the Veteran in April 2009 to clarify the issues and the Veteran stated that he sought service connection for a balance disorder as well.  

The RO construed the January 2009 statement and the April 2009 report of contact as applications to reopen the previously denied claims for PTSD, stomach disorder, balance problems, and hypertension, and required new and material evidence under 38 C.F.R. § 3.156 (2013).   However, because the January 2009 communication and the April 2009 report of contact were received within the one-year time period for initiating an appeal, the Board construes them as notices of disagreement (NODs) to the May 2008 decision.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).  

The RO reopened the service connection claims for PTSD, stomach disorder, balance problems, and hypertension.  See July 2009 rating decision and November 2009 SOC.  New and material evidence is therefore not required and it is not prejudicial for the Board to address the merits of these claims.  Nonetheless, as noted below, those claims will be remanded for further development.

In September 2013, the Board remanded the case to afford the Veteran a personal hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing via videoconference in January 2014.  However, the Board was unable to produce a written transcript of the hearing due to audio technical difficulties in its Digital Audio Recording System.  

In April 2014 correspondence, the Board offered the Veteran an opportunity to testify at another hearing.  The Board indicated that if the Veteran did not respond within 30 days from the date of the letter, it will assume that he does not desire another hearing and will proceed accordingly.  Because the Veteran did not respond to the April 2014 letter, the Board concludes that the Veteran wishes to proceed without an additional hearing.

The issues of entitlement to service connection for psychiatric disability, to include PTSD; stomach disability; balance disorder; hypertension; and bilateral upper extremity disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The most probative evidence shows that the Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities is a complication of his service-connected type II diabetes mellitus. 


CONCLUSION OF LAW

Service connection for diabetic peripheral neuropathy of the bilateral lower extremities is warranted.   38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Bilateral Lower Extremities

In a May 2008 rating decision, the RO granted service connection for diabetes mellitus, type II, as secondary to presumed exposure to herbicides during service in the Republic of Vietnam.  

Here, the Veteran asserts that he has numbness and tingling in his feet which he attributes to his service-connected diabetes mellitus.  

The medical evidence shows a current diagnosis of peripheral neuropathy of the bilateral lower extremities.

The Veteran underwent a VA diabetes examination in January 2009.  After interviewing and examining the Veteran, the examiner did not relate the Veteran's peripheral neuropathy in the lower extremities to his diabetes.  Instead, the examiner determined that the Veteran's paresthesia in the feet was at least as likely as not related to his prior alcohol substance abuse, given monofilament testing on that day.  
Conversely, however, during an April 2012 VA examination, the examiner diagnosed the Veteran with lower extremity diabetic peripheral neuropathy.  In other words, the Veteran's claimed neurological disability of the lower extremities has been assessed by a medical provider as peripheral neuropathy in the lower extremities that is a consequence of his diabetes.  

Although both medical opinions are considered competent evidence, the Board finds the April 2012 medical opinion more probative than the January 2009 opinion.  In this regard, the April 2012 examination was more detailed and specific to this claim in that it was a diabetic sensory-motor peripheral neuropathy examination as opposed to the VA general diabetes examination conducted in January 2009.  

The most probative evidence therefore supports a finding that the Veteran's service-connected diabetes caused his current peripheral neuropathy in the lower extremities.  The service connection claim for bilateral lower extremity peripheral neuropathy will be granted on a secondary basis.  See 38 C.F.R. § 3.310. 

ORDER

Service connection for diabetic peripheral neuropathy of the bilateral lower extremities is granted.


REMAND

Remand is necessary to obtain any outstanding medical evidence and to afford the Veteran VA examinations to determine the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD, stomach disorder, balance disorder, hypertension, and bilateral upper extremity disorder.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding VA treatment records.
2.  Make arrangements to obtain the Veteran's complete treatment records from the Rocky Hill Vet Center (see Veteran's February 2009 statement).

3.  Send an appropriate PTSD stressor development letter to the Veteran.  Based on his response, develop the claimed stressors, to include CLAIMED COMBAT service (see November 2003 VA psychiatric consultation report).  Thereafter, make a specific determination whether any stressor has been verified.

4.  After the above development has been completed and regardless of whether a stressor has been verified, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

Although a complete review of the claims file is imperative, attention is called to the following:

*A December 1970 Report of Medical History upon discharge on which the Veteran reported having had frequent trouble sleeping, frequent or terrifying nightmares; depression or excessive worry; nervous trouble of any sort; and a drug or narcotic habit.

* February 1971 STR recommending service separation with a diagnosis of severe passive dependent personality.   

*Service personnel records documenting unfitness, failure to obey, reduction in grade, drug offenses, and AWOL status.

*October 2001 VA primary care note indicating a negative depression/MDD screen.

*VA treatment notes dated in May 2003, April 2008 and January 2009 showing impression of depression or a positive depression screen.

*November 2003 VA psychiatric consultation report showing the Veteran's report of having had combat service in Vietnam, and an Axis I diagnosis of PTSD.  (See also February 2004, November 2006, and October 2007 VA outpatient diagnoses of PTSD).

*2010 VA treatment notes showing diagnoses of an unspecified episodic mood disorder and anxiety.

After reviewing the record, the examiner is asked to respond to the following:

a).  Indicate all psychiatric disorders currently shown, to include any personality disorder, depression, anxiety, and PTSD.  

b).  Specifically indicate whether the Veteran meets the DSM-IV criteria for PTSD, and reconcile this determination with the prior PTSD diagnoses of record.  

c).  If a personality disorder is currently diagnosed, determine whether it clearly and unmistakably pre-existed the Veteran's service.  If so, was the personality disorder subjected to a superimposed disease or injury in service that resulted in a current acquired psychiatric disorder?

d).  For any currently diagnosed psychiatric disorder that did not clearly and unmistakably pre-exist service, determine whether such disorder had its onset in service or is otherwise related to service, to include any verified stressors.  

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.
5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed disorder manifested by balance difficulties.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*August 2009 Statement in which the Veteran reports balance problems from acoustic trauma from an in-service explosion.

*July 2011 VA audiology examination report in which the Veteran reports in-service mine explosion but denies current vestibular symptoms.  

*Veteran is currently service connected for bilateral hearing loss and tinnitus secondary to acoustic trauma.

*April 2012 VA diabetes examination report noting that the Veteran's complaint that the numbness in his feet impacts his balance on uneven ground, and the examiner's notation of the Veteran having mild imbalance with tandem walk.

*April 2014 VA treatment note indicating an increase in dosage of Valsartan; Veteran denied dizziness.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:
a).  Indicate any chronic disability manifested by balance difficulties.

b).  For any currently diagnosed disability manifested by balance difficulties, determine whether it had its onset during service or is otherwise related to service.

c).  Determine whether any currently diagnosed disability manifested by balance difficulties  is proximately due to OR AGGRAVATED by a service-connected disability, especially to include the Veteran's ischemic heart disease, diabetes mellitus, diabetic peripheral neuropathy of the lower extremities, bilateral hearing loss, tinnitus, and/or medication prescribed for any service-connected disability.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed stomach disorder.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate all stomach disorders currently shown, specifically to include GERD and hiatal hernia;

b).  Determine whether any current stomach disorder had its onset during service or is otherwise related to service.  

**Reconcile the opinion with all evidence, to include the Veteran's service treatment and personnel records, his competent August 2009 statement that he has had a "bad or nervous" stomach since service, and his history of alcohol abuse.   

c).  Determine whether any current stomach disorder is proximately due to, or aggravated by, a service-connected disability.  

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.   The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

 a).  Determine whether the Veteran's current hypertension had its onset during service, is otherwise related to service, or manifested within the first post service year; and

 b).  Clarify whether the Veteran's hypertension is proximately due to his service-connected diabetes mellitus and/or ischemic heart disease, coronary artery disease, and atherosclerosis.      
**Reconcile the opinion with the January 2009 VA opinion that preexisting hypertension as reported by Veteran is LESS likely a residual of his diabetes; or .  

c).  Or alternatively, is the Veteran's hypertension AGGRAVATED by his service-connected diabetes mellitus and/or ischemic heart disease, coronary artery disease, and atherosclerosis?  

d).  Also comment on any causal/aggravation relationship between the Veteran's hypertension and his currently non service-connected psychiatric disability.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral upper extremity disability.   The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

* A January 2009 VA opinion that early Raynaud's disease in fingertips is unlikely related to his diabetes mellitus and that functional impairment is more likely related to his cardiomyopathy and obesity. 

*April 2012 VA examination report showing no evidence of diabetic neuropathy of the upper extremities.

After conducting physical examination and obtaining any necessary studies, the examiner is asked to respond to the following:

 a).  Diagnose any bilateral upper extremity disability currently shown, to include Raynaud's disease (see April 2012 VA examination report).

b).  Determine whether any current bilateral upper extremity disability had its onset during service or is otherwise related to service.

c).  Clarify whether any current bilateral upper extremity disability is proximately due to, or aggravated by, his service-connected ischemic heart disease, coronary artery disease, and atherosclerosis, and/or diabetes mellitus.   
THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

9.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  THEN readjudicate the claims.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


